—In a child protective proceeding, the mother appeals from a combined fact-finding order and dispositional order (one paper) of the Family Court, Orange County (Bivona, J.), dated January 11, 1991, which found that she neglected the children, ordered her to undergo psychiatric evaluations, and placed her household under supervision.
Ordered that the order is affirmed, without costs or disbursements.
We disagree with the appellant’s contention that there was insufficient evidence of neglect. A police officer responding to a report of a child being assaulted was told by the appellant’s oldest child that appellant had assaulted her with a rope, causing her to fall and hit her head on a table. The officer observed bruises on the child’s neck, face, thighs, legs and arms, and the bruises appeared to be the result of a beating. This evidence was corroborated by photographs of the child, who received medical treatment at a hospital, and the testimony of a caseworker. After the incident, the mother left the *700oldest child alone with the other children, ages 3 years old and 1 year old. Thus, the Orange County Department of Social Services proved by a preponderance of the evidence that the mother had neglected the children (see, Family Ct Act § 1012 [f] [i] [B]; § 1046 [a] [i]; Matter of Melissa R., 162 AD2d 754; Matter of Cruz, 121 AD2d 901; Matter of M. Children, 91 AD2d 612; Matter of Christina Maria C., 89 AD2d 855). Lawrence, J. P., Eiber, Miller and Pizzuto, JJ., concur.